Order issued July 29, 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01200-CR
                      ________________________________________

                             PAUL BRANID DENNIS, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Fillmore, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the March 31, 2015 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Paul Branid

Dennis, TDCJ No. 1953618, Middleton Unit, 13055 FM 3522, Abilene, Texas, 79601.



                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE